Citation Nr: 1215112	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  04-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1985 to November 1988.

This appeal to the Board of Veterans' Appeals (Board) is from May and July 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, collectively, denied the Veteran's claims for service connection for degenerative disc disease of the lumbar spine, a respiratory condition - including as a residual of a right pneumothorax, and PTSD. 

In February 2005, as support for her claims, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO).  And in August 2006 the Veteran testified at another hearing at the RO, this time before the undersigned Veterans Law Judge (VLJ) of the Board, commonly referred to as a Travel Board hearing. 

The Board issued a decision in May 2007 partially granting another claim the Veteran had appealed, for a higher initial rating for her left great toe bunionectomy.  The Board assigned a higher 20 percent initial rating for this disability, instead of the previously assigned 10 percent, from March 29, 2002 to May 9, 2005, although denying a rating higher than 20 percent from May 10, 2005 onwards.  The Board remanded the remaining claims for service connection for PTSD, degenerative disc disease of the lumbar spine, and for residuals of a right pneumothorax to the RO - via the Appeals Management Center (AMC), for further development and consideration. 

In a November 2008 decision, on remand, the AMC granted service connection for degenerative disc disease of the lumbar spine, so that claim is no longer at issue because the Veteran has not appealed either the initial rating or effective date assigned for that low back disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating she has to separately appeal these downstream issues).

But after considering the other evidence obtained on remand, the AMC issued a supplemental statement of the case (SSOC) in November 2008 continuing to deny the remaining claims for service connection for PTSD and a respiratory condition as a residual of a right pneumothorax.

Upon receiving the file back from the AMC, the Board issued a decision in July 2009 denying entitlement to service connection for a respiratory condition as a residual of a right pneumothorax and for PTSD.   The Veteran appealed the Board's denial of her claim for service connection for PTSD to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In an October 2011 Order, the Court granted a September 2011 Joint Motion to partially vacate the portion of the Board's July 2009 decision that had denied service connection for PTSD and to remand this claim to the Board for readjudication in compliance with directives specified in the Joint Motion.  The parties to the Joint Motion agreed the Veteran was not, however, also disputing the denial of her claim for service connection for residuals, including a respiratory disorder, of a right pneumothorax.  Thus, this issue should be considered abandoned.  Ford v. Gober, 10 Vet. App. 531, 535-36 (1997); Degmetich v. Brown, 8 Vet. App. 208, 209 (1995), aff'd 104 F.3d (Fed.Cir. 1997).

As for the claim that remains, for PTSD, the Board is again remanding this claim to the RO via the AMC in Washington, DC, this time to address matters noted in the Court-granted Joint Motion.


REMAND

In March 2002, the Veteran requested service connection for PTSD based on personal or sexual assault.  38 C.F.R. § 3.304(f)(5) (2011).

Service connection is granted for disability resulting from injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).

Service connection may be granted for any disease diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2011). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted that a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  When previously denying this claim in July 2009, however, the Board found that the stressor the Veteran alleges caused her PTSD, being sexually assaulted (raped) by a military recruiter during the Delayed Entry Program (DEP), admittedly had occurred before she began serving on active duty and, therefore, even if the incident happened as she claims, it preceded her active duty service.  Hence, it was not during a time when she resultantly is eligible for Veterans benefits for any consequent disability.  The Board also found there was no indication her service had made any resulting pre-existing psychiatric disorder, including PTSD, chronically worse.

But in vacating the Board's decision regarding these findings of fact, the Court-granted Joint Motion pointed out that in December 2002 and September 2008 VA compensation examiners had diagnosed PTSD based not only on the Veteran's report of those sexual assaults prior to her service, while in the DEP, which they deemed credible, but also based on domestic violence (i.e., another stressor) that had occurred during her active duty service from her then husband.

In cases, as here, where the claim for PTSD is predicated on personal/sexual assault, it is not unusual for there to be an absence of service records documenting the events the Veteran alleges occurred - in turn creating a proof problem.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), recognizes as much and therefore permits evidence from alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, to provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2011).

In Patton, the Court noted an exception to the general rule enunciated in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996) that after-the-fact medical evidence cannot provide the required nexus or link between the currently claimed disability, here, PTSD, and the Veteran's military service.  The Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. § 3.304(f)(5) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his sergeant kicked him down a set of stairs).  Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  


And, as the Joint Motion points out, the Veteran's service personnel records reflect that she married her first husband during service in 1987.  Her service treatment records (STRs) indicate that, in January 1988, she sought a psychiatric evaluation at the Mental Health Clinic at Pease Air Force Base, New Hampshire, and the examiner's impression was that there was no evidence of a psychiatric or personality disorder.  Shortly thereafter, in April 1988, STRs indicate she was receiving marital/family counseling at Social Work Services, and she had elected to discontinue the counseling at that time.  The Veteran's military service ended later that year, in November 1988.

Post-service medical evidence shows that, during a June 1999 private psychological evaluation, the Veteran reported that both her husbands were verbally, emotionally, and physically abusive towards her.  VA treatment records beginning in March 2001 note her history of domestic violence.

In an April 2002 VA treatment record, the report of her December 2002 VA psychiatric evaluation, her September 2003 Notice of Disagreement (NOD), and the testimony during her February 2005 Decision Review Officer (DRO) Hearing, the Veteran gave the following version of events:  she claimed that she initially signed up for the Army directly after high school in 1979.  While in the DEP she stayed for a week in a hotel in Los Angeles.  During that week her military recruiter, identified as H.W., E-6, raped her on three occasions at the hotel.  She claims she was 17 and a virgin at the time, and she was afraid to report the events to anyone.  Following the rapes, she claims that she declined enlistment and instead went on to work as a nanny and eventually attended night school to obtain a certificate to work as a dental assistant.  She claims she worked as a dental assistant for 5 years before again deciding to enter the military.  In November 1985, at the age of 24, she enlisted and entered into active duty service. 


At the February 2005 hearing, the DRO explained to the Veteran that although her alleged assailant was on active duty at the time of the 1979 assault, the Veteran as a DEP recruit was not and therefore would not be able to obtain service connection for the unfortunate events in question.  After the hearing, the Veteran amended her pleading to have the assault take place during her DEP immediately prior to her enlistment in November 1985.  However, this amendment in her pleading still does not place the sexual assault during her active duty period.

But, again, both the December 2002 and September 2008 VA examiners have cited the additional stressor during her service (namely, the domestic violence at the hands of her then first husband) as an additional reason she now has PTSD, so the Court-granted Joint Motion directs the Board to provide an adequate statement of reasons or bases for its determination as to whether the evidence indicates other stressors during her period of active duty.

Intrinsic to this additional determination, and other grounds for vacating the Board's prior July 2009 decision, was the Board's citation to but failure to apply the standard set forth in Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) and VAOPGCPREC 3-2003 (July 16, 2003) to rebut the presumption of soundness when entering service.  The Court-granted Joint Motion concluded the Board only had provided a cursory determination that there was no indication of a "chronic worsening" of Appellant's PTSD as a result of her service.  There is a 
two-pronged test, however, requiring clear and unmistakable evidence she had 
pre-existing PTSD (from the sexual assaults (rapes) prior to service inflicted by the military recruiter while she was in the DEP) and clear and unmistakable evidence this pre-existing PTSD either:  a) was not aggravated during or by her military service or b) if aggravated, that it was not beyond the condition's natural progression.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

The Joint Motion cites to evidence - in particular, an April 2002 VA treatment record, wherein the Appellant stated that she had been having trouble for years and explained that after the sexual assault by the military recruiter, while she was in service, she began experiencing fearfulness and anxiety.  She indicated she was vigilant for assailants, and the examiner noted the Veteran's functioning as an adult had been poor as she was socially isolated, suffered from crying spells, had difficulty sleeping, and abused marijuana for years.  So, according to the Joint Motion, although this evidence does not provide a specific date reflecting the onset of the Appellant's PTSD, the Board's failure to apply the standard under 38 U.S.C.A. § 1111 coupled with evidence of record reflecting Appellant's lay statements regarding ongoing PTSD symptomatology since the sexual assault from the military recruiter required remand of this claim to address whether there is rebuttal of the presumption of soundness when she began her active duty service.  Wagner, 370 F.3d at 1096.

Further, in the context of this analysis, the Court-granted Joint Motion indicates the Board should provide an adequate statement of reasons or bases for its determination as to the credibility of the Appellant's lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).  The Joint Motion makes particular note of the fact that the September 2008 VA examiner was ordered, pursuant to the Board's May 2007 remand directive, to provide a credibility determination with respect to whether the record established a credible stressor.  And the September 2008 VA examiner had indicated, in response, that the Appellant's report of sexual assault by the military recruiter was confirmed by changes in her behavior indicated by contemporaneous alcohol-related behavior, citation for public intoxication, and vaginal bleeding.  He found that she was a credible historian.  Therefore, the Board must weigh this evidence against all other evidence of record for purposes of determining the credibility of the Appellant's lay statements.

But before making this credibility assessment, the Board needs medical opinions concerning whether the Veteran's PTSD clearly and unmistakably preexisted her military service (from the sexual assaults (rapes) prior to her service at the hands of the military recruiter while she was in the DEP), and, if so, whether there also is clear and unmistakable evidence that her PTSD was not aggravated during or by her active duty service beyond its natural progression (and, in particular, by the domestic violence she experienced during her active duty service at the hands of her then first husband).  The December 2002 and September 2008 VA examination reports, though favorable to her claim in the ways discussed, do not address these additional issues that are also important to deciding this claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (wherein the Court held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").

Accordingly, this claim hereby is REMANDED to the RO, via the AMC, for the following additional development and consideration:

1.  If still available, have the September 2008 VA compensation examiner provide supplemental comment concerning whether the Veteran's PTSD (i) clearly and unmistakably preexisted her active duty military service (as a result of the sexual assaults (rapes) prior to her beginning her actual active duty service inflicted by the military recruiter while she was still technically a civilian but awaiting entry into service in the DEP), and, if so, (ii) whether there also is clear and unmistakable evidence that her PTSD was not aggravated during or by her active duty service beyond its natural progression (and, in particular, by the additional stressor of domestic violence she experienced during her active duty service at the hands of her then first husband).

To assist in making these important determinations, it is essential this examiner have opportunity to refamiliarize himself with the relevant evidence in the claims file and additionally allowed to review the Court-granted Joint Motion and this REMAND.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

If, for whatever reason, the September 2008 VA compensation examiner is no longer available to provide this additional comment, then have someone else equally qualified do so.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

If the examiner, whoever designated, determines he/she cannot provide this requested medical comment without resorting to mere speculation, then he must also discuss why an opinion is not possible or feasible, such as by specifying whether he/she needs the benefit of additional evidence, information, or other procurable data, or there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted, etc.  In other words, merely stating that he/she cannot comment will not suffice.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  And the examiner is asked to make every effort to provide a response to these determinative issues.

2.  Then readjudicate this claim for service connection for PTSD.  If this claim continues to be denied, send the Veteran and her representative an SSOC give them time to respond to it before returning this claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

